DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by VASSEUR (U.S. Publication No. 2003/0212185, hereinafter VASSEUR). 
Regarding claims 1 and 6, VASSEUR teaches treads are formed of a rubber composition comprising (i) at least one diene elastomer, (ii) inorganic filler as reinforcing filler, and (iii) at least one coupling agent providing the bond between the reinforcing inorganic filler and the diene elastomer (Abstract; [0065]). The diene elastomer includes polybutadienes, synthetic polyisoprenes (IR), natural rubber (NR), butadiene copolymers, isoprene copolymer and mixtures thereof [0067-0076]. The reinforcing inorganic filler includes silica [0079-0082]. The coupling agent includes polysulphurized silane [0094-0114]. In Table 1 [0314], Compositions (C-3) and (C-4) discloses styrene butadiene rubber (SBR), butadiene rubber (BR), silica, and coupling agent (Si69) (well-known sulfur containing organosilane compound). In Table 2, C-3 have an Elongation at break (%) of 540%, M300 (MPa) of 2.15, and M100 (MPa) of 1.9. Therefore, C-3 satisfies the relationships (1) to (3) as follows: EB/M300 = 540%/2.15 =251.16, M100 (MPa) of 1.9, EB is 540%. 

    PNG
    media_image1.png
    479
    474
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    401
    486
    media_image2.png
    Greyscale





In Tables 4 and 5 [0317 and 0318], 

    PNG
    media_image3.png
    382
    498
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    442
    480
    media_image4.png
    Greyscale

C-5 to C-9 satisfies relationships (1) to (3) as claimed. 
C-5 has an EB/M300 of 297.5, M100 of 1.8 MPa, and EB of 595%.
C-6 has an EB/M300 of 338.9, M100 of 2.1 MPa, and EB of 610%.

C-8 has an EB/M300 of 310.8, M100 of 2.1 MPa, and EB of 575%.
C-9 has an EB/M300 of 302.7, M100 of 2.1 MPa, and EB of 560%.

In Tables 6 and 7 [0319-0320], 

    PNG
    media_image5.png
    419
    473
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    382
    471
    media_image6.png
    Greyscale

C-10 to C-14 satisfies relationships (1) to (3) as claimed. 
C-10 has an EB/M300 of 257.1, M100 of 1.9 MPa, and EB of 540%.
C-11 has an EB/M300 of 292.5, M100 of 2.0 MPa, and EB of 585%.
C-12 has an EB/M300 of 221.7, M100 of 2.5 MPa, and EB of 510%.
C-13 has an EB/M300 of 352.9, M100 of 2.0 MPa, and EB of 600%.
C-14 has an EB/M300 of 261.9, M100 of 2.2 MPa, and EB of 550%.


    PNG
    media_image7.png
    466
    494
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    408
    494
    media_image8.png
    Greyscale

C-15 satisfies relationships (1) to (3) as claimed. EB/M300 is 278.6, M100 is 2.1 MPa, and EB is 585%.

Regarding claim 2, VASSEUR teaches the tread composition satisfying the following relationships (1A) to (3A). As discussed above, in Table 2 [0315], C-4 have an Elongation at break (%) of 620%, M300 (MPa) of 1.6, and M100 (MPa) of 2.2. Therefore, C-4 satisfies the relationships (1) to (3) as follows: EB/M300 = 620%/1.6 =387.5, M100 (MPa) of 2.2, EB is 620%.
In Tables 4 and 5, C-6 to C-9 satisfies relationships (1A) to (3A) as claimed. 
C-6 has an EB/M300 of 338.9, M100 of 2.1 MPa, and EB of 610%.
C-7 has an EB/M300 of 350, M100 of 2.1 MPa, and EB of 630%.
C-8 has an EB/M300 of 310.8, M100 of 2.1 MPa, and EB of 575%.
C-9 has an EB/M300 of 302.7, M100 of 2.1 MPa, and EB of 560%.
In Tables 6 and 7, C-11, C-13, and C-14 satisfies relationships (1A) to (3A) as claimed. 
C-11 has an EB/M300 of 292.5, M100 of 2.0 MPa, and EB of 585%.
C-13 has an EB/M300 of 352.9, M100 of 2.0 MPa, and EB of 600%.
C-14 has an EB/M300 of 261.9, M100 of 2.2 MPa, and EB of 550%.
In Tables 8 and 9, C-15 satisfies relationships (1A) to (3A) as claimed. 
C-15 satisfies relationships (1) to (3) as claimed. EB/M300 is 278.6, M100 is 2.1 MPa, and EB is 585%.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over VASSEUR (U.S. Publication No. 2003/0212185, hereinafter VASSEUR) in view of FRANCIK et al. (U.S. Publication No. 2013/0165578, hereinafter FRANCIK).
Regarding claims 3 and 4, VASSEUR teaches the present invention, see paragraph 4 above. More specifically, VASSEUR teaches treads are formed of a rubber composition comprising (i) at least one diene elastomer (Abstract; [0065]). The diene elastomer includes polybutadienes, synthetic polyisoprenes (IR), natural rubber (NR), butadiene copolymers, isoprene copolymer and mixtures thereof [0067-0076]. The reinforcing inorganic filler includes silica [0079-0082].  
However, VASSEUR does not teach at least one of a modified styrene-butadiene rubber or modified polybutadiene rubber (Claim 3) and wherein the diene rubber comprises an alkoxysilyl-modified styrene-butadiene rubber (Claim 4). 
In the same field of endeavor of a tread of a tire, FRANCIK teaches pneumatic rubber tire with a component comprised of a silica reinforced rubber composition comprised of a combination of functionalized polybutadiene rubber and functionalized styrene-butadiene elastomer (Abstract; [0001]). The functionalized polybutadiene rubber is prepared by the n-butyllithium initiated polymerization copolymerization [0035-0037]. The functionalized styrene/butadiene rubber is di-functionalized with a combination of alkoxysilane and primary amino or thiol groups [0040-0043]. The terminating agent compound having a protected an alkoxysilyl group may include N,N-bis(trimethylsilyl)aminopropylmethyldimethoxysilane, 1-trimethylsilyl-2,2-dimethoxy-1-aza-2-silacyclopentane, and etc. [0044-0048]. The inclusion of the in-chain functionalized polybutadiene rubber with the terminally di-functionalized styrene/butadiene rubber is to promote reaction of precipitated silica in order to create a better dispersion of the precipitated silica within and throughout the in-chain functionalized polybutadiene elastomer and thereby in the rubber composition. 
The functionalized polybutadiene rubber promotes reaction of precipitated silica and a better Furthermore, the functionalized polybutadiene promotes greater abrasion resistance of the rubber composition by promoting a better and more complete dispersion of the precipitated silica particles throughout the in-chain functionalized polybutadiene and terminal di-functional styrene/butadiene elastomers of the rubber composition which is predictive of better abrasion resistance for the rubber composition and thereby better resistance to treadwear for a tire with such a composition [0049]. The terminally di-functionalized styrene/butadiene combined with the functionalized polybutadiene rubber promotes higher rebound physical property values for the rubber composition which is predictive of less internal heat generation, and therefore less temperature build-up for the rubber composition when it is 
Given VASSEUR teaches the treads are formed of a rubber composition comprising (i) at least one diene elastomer and reinforcing inorganic filler (i.e., silica)  (Abstract; [0065]). The diene elastomer includes polybutadienes (BR), butadiene copolymers (SBR), and etc. ([0067-0076]; Tables 1, 4, 6, 8, 10, 12, and 14), it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided/substituted the polybutadiene and styrene-butadiene rubber with the functionalized polybutadiene and di-functionalized styrene-butadiene rubber of FRANCIK for the benefit of obtaining improved properties including abrasion resistance, rolling resistance, and wear resistance as taught by FRANCIK.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over VASSEUR (U.S. Publication No. 2003/0212185, hereinafter VASSEUR) in view of SANDSTROM (U.S. Publication No. 2010/0160513, hereinafter SANDSTROM).
Regarding claim 5, VASSEUR teaches the present invention, see paragraph 4 above. 
However, VASSEUR does not teach the tread rubber composition comprising at least one of a sulfur-containing oligomer or a rosin resin. 
In the same field of endeavor of treads and tires, SANDSTROM teaches tire having a tread component comprising a rubber composition including at least one elastomer, silica reinforcing filler, and rosin acid (Abstract; [0039]).  The rosin acid suitable for use in the silica-rich rubber composition include gum rosin acid, wood rosin acid, and tall oil rosin acid, and hydrogenated and disproportionated forms [0029]. The rosin acid produces a significant increase in the wet coefficient of friction [0028]. 
Given VASSEUR teaches the rubber compositions of the treads comprises extender oils [0136-0137] and processing aids for the improvement in the dispersion of the inorganic filler (i.e., silica) [0138], it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the rosin acid of SANDSTROM with the tread composition of VASSEUR for the benefit of increasing the wet coefficient of friction as taught by SANDSTROM. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738. The examiner can normally be reached M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Sui Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVE V. HALL
Primary Examiner




/DEVE V HALL/Primary Examiner, Art Unit 1763